In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1828
MICHAEL SHAKMAN, et al.,
                                                 Plaintiffs-Appellees,
                                 v.

CLERK OF COOK COUNTY,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
             Northern District of Illinois, Eastern Division.
      No. 1:69-cv-02145 — Sidney I. Schenkier, Magistrate Judge.
                     ____________________

   ARGUED NOVEMBER 10, 2020 — DECIDED APRIL 16, 2021
               ____________________

   Before EASTERBROOK, KANNE, and SCUDDER, Circuit Judges.
    SCUDDER, Circuit Judge. This appeal returns us to consent
decrees—the so-called Shakman Decrees—entered in 1972
and 1991 to monitor political patronage practices in Chicago.
The Clerk of Cook County remains subject to the Consent De-
crees to this day. Before us is the Clerk’s appeal from a deci-
sion finding recent violations of the Consent Decrees, ap-
pointing a special master to monitor the Clerk’s future com-
pliance, and refusing the Clerk’s request to vacate the
2                                                   No. 20-1828

Decrees. While we lack authority to review the appointment
of the special master, we aﬃrm the denial of the Clerk’s re-
quest to vacate.
    Though we affirm, we sound a federalism concern. This
matter has languished in the federal courts for a long time—
indeed, as best we can tell, for decades with little to no mean-
ingful activity. Permitting a consent decree over an arm of
state or local government (here, the Cook County Clerk) to
anchor itself on a federal docket for decades is inconsistent
with our federal structure. Diligence, not dormancy, must
mark the path forward.
                                I
                               A
    The Shakman Decrees date to 1972, and their history and
twists and turns over the years have consumed many pages
of the Federal Reporter. See, e.g., Shakman v. Democratic Org. of
Cook County, 435 F.2d 267 (7th Cir. 1970) (“Shakman I”); Shak-
man v. Dunne, 829 F.2d 1387 (7th Cir. 1987) (“Shakman II”). We
need recount only the essential facts.
    Decades ago, Michael Shakman, an independent candi-
date seeking a delegate position at the 1970 Illinois constitu-
tional convention, grew concerned that Chicago politicians
influenced elections through patronage in public employ-
ment. He feared that elected officials were promising and
awarding jobs in local government in exchange for pledges of
political support. Unable and unwilling to engage in these
practices, Shakman felt disadvantaged. He questioned how
he could attract voters, recruit volunteers, and raise campaign
money with as much success as incumbent candidates who
engaged in these patronage practices.
No. 20-1828                                                    3

     Shakman sought to level the playing field through
litigation. In 1969 he and Paul Lurie, a political supporter,
filed a complaint on behalf of independent candidates and
voters in the Northern District of Illinois. Shakman alleged
that city and county officials and arms of municipal
government—including the Clerk of Cook County, the
Chicago Park District, the Chicago City Council, the Forest
Preserve, and indeed Cook County itself—conditioned
government employment on political patronage. He
contended that the patronage practices violated the First and
Fourteenth Amendments.
    Shakman I: The putative class action struggled to get off the
ground. In 1969 the district court dismissed Shakman’s com-
plaint for lack of standing, reasoning that the proper plaintiffs
were not political candidates like Shakman but instead the ac-
tual government employees allegedly forced to engage in pat-
ronage. See Shakman v. Democratic Org. of Cook County.,
310 F. Supp. 1398 (N.D. Ill. 1969). We reversed, concluding
that Shakman and the putative class members sought redress
for injuries to their own interests—both “the interests of can-
didates in an equal chance” and “the interests of voters in hav-
ing an equally effective voice.” Shakman I, 435 F.2d at 270. We
remanded and two years later the parties entered into the first
of the Shakman Decrees. The 1972 Decree enjoined city and
county officials from “conditioning, basing or knowingly
prejudicing or affecting any term or aspect of governmental
employment, with respect to one who is at the time already a
governmental employee, upon or because of any political rea-
son or factor.” The Cook County Clerk remains subject to the
1972 Decree today.
4                                                    No. 20-1828

    Shakman II: After entering the 1972 Decree governing pat-
ronage with respect to current municipal employees, the dis-
trict court retained jurisdiction to consider whether the prohi-
bition on political patronage should extend to government
hiring decisions. The district court answered in the affirma-
tive and entered the 1983 Decree, which enjoined city and
county officials from conditioning hiring or promotions on
any political affiliation or considerations. See Shakman v. Dem-
ocratic Org. of Cook County, 481 F. Supp. 1315, 1355 (N.D. Ill.
1979). Some parties consented to the 1983 Decree, while oth-
ers, including the Cook County Clerk, appealed. The Clerk ar-
gued that the candidate and voter plaintiffs lacked standing
to challenge municipal hiring policies. This time, we agreed.
See Shakman II, 829 F.2d 1387. We saw the line of causation
between alleged employment promises and Shakman’s as-
serted political disadvantage as “particularly attenuated” and
too dependent “upon countless individual decisions” of citi-
zens engaging with the political process or hoping for govern-
ment jobs. Id. at 1397. So the Clerk’s office managed to shelter
its hiring practices from the 1983 Decree.
    1991 Consent Decree: A few years after Shakman II, the Su-
preme Court held that the First Amendment’s prohibition
against patronage-based firings recognized in Elrod v. Burns,
427 U.S. 347 (1976), “extends to promotion, transfer, recall, or
hiring decisions involving public employment positions for
which party affiliation is not an appropriate requirement.”
Rutan v. Republican Party of Ill., 497 U.S. 62, 68 (1990). Shakman
and the other plaintiffs reacted to Rutan by moving anew to
extend the 1983 Decree to the Cook County Clerk. All of this
led in 1991 to the Clerk consenting to a separate consent de-
cree with prohibitions akin to those included in the 1983 De-
cree. The resulting 1991 Decree requires, among other
No. 20-1828                                                   5

conditions, that officials post “prior public notice of the op-
portunity to apply for and be hired for” all positions beyond
a few specified exempt roles.
                               B
    A couple of additional points set the stage for this appeal.
In 1992 the Independent Voters of Illinois-Independent Pre-
cinct Organization—which we will call the Voters Organiza-
tion for simplicity—entered the litigation when it joined the
first amended complaint filed by Shakman and the other
plaintiffs. The new complaint explained that the Voters Or-
ganization “is an Illinois political organization which en-
dorses and supports candidates for public office both in party
primary and general elections, especially in Cook County, Il-
linois.” Patronage practices, the amended complaint alleged,
harm the Voters Organization and its members who are inde-
pendent candidates, voters, and current public employees.
    And just as new plaintiffs have joined the case since 1991,
the district court has found that some entities and officials,
like the City of Chicago and the Chicago Park District, demon-
strated substantial compliance with the Decrees. So those par-
ties have been dismissed.
    In 2010 the Clerk of Cook County and other defendants
consented to a magistrate judge conducting any further pro-
ceedings in the case. See 28 U.S.C. § 636(c). The assigned mag-
istrate oversaw the case for a decade before retiring in 2020.
At that point the Governor of Illinois, as one of the parties to
the Consent Decrees, objected to the reassignment of a new
magistrate judge and observed that a new district judge also
needed to be appointed given the retirement many years ago
of the assigned district judge. The Governor’s objection
6                                                   No. 20-1828

resulted in the assignment of a new district judge and a new
magistrate judge. See N.D. Il. Local Rule 73.1(a) (delineating
the procedures for assigning magistrate judges). No party has
objected to the reassignment or raised any other argument re-
garding the recession of the prior consent to proceed before a
magistrate judge. The multiple judicial retirements and sub-
sequent shufflings late last year are indicative of just how long
this case has burdened the federal docket.
   With this background in place, we consider the Clerk’s ap-
peal from the magistrate judge’s decision to appoint a special
master and to decline to vacate the Consent Decrees.
                               II
     Though the Cook County Clerk remains subject to the
1972 and 1991 Decrees, the case appears to have sat dormant
on the federal docket for the last 30 to 40 years. No plaintiff
has ever challenged the Clerk’s compliance. Nor has the Clerk
ever sought to terminate or modify the Decrees. The case
came back to life for the Clerk in 2019, however, when Mi-
chael Shakman, the Voters Organization, and the other plain-
tiffs moved for supplemental relief.
   It was then that these plaintiffs moved for the appoint-
ment of a special master to monitor the Clerk’s compliance
with the Consent Decrees. The plaintiffs asserted that the
Clerk’s hiring practices violate provisions of the 1991 Decree
and that employees who choose to remain apolitical suffer
workplace setbacks and discrimination, in violation of the
1972 Decree. Right to it, the plaintiffs contended that the Clerk
unilaterally changed the list of political positions exempt
from hiring oversight, hired new employees for non-exempt
positions without publicly posting the openings, and
No. 20-1828                                                    7

punished independent employees with disfavored job assign-
ment rotation programs.
    The Clerk opposed the plaintiffs’ request for appointment
of a special master, characterizing the alleged violations as
technical and trivial. The Clerk also went on the offensive by
asking the magistrate judge to vacate the 1972 and 1991 Con-
sent Decrees. Though the Clerk never filed a separate motion
to vacate, the magistrate treated the Clerk’s response in oppo-
sition to the plaintiff’s motion for supplemental relief as a mo-
tion to vacate pursuant to Federal Rule of Civil Procedure
60(b)(5).
    Limited discovery followed, and after a three-day eviden-
tiary hearing in March 2020, the magistrate judge found that
the Clerk violated the 1991 Decree. The magistrate likewise
found that the evidence strongly suggested that the Clerk’s
policy of rotating employees between offices was “instituted
for the purpose of making life miserable” for certain long-
time supervisors who did not come from “political pedi-
gree[s],” in violation of the 1972 Decree. To provide a remedy
and “to lay the groundwork for the day when those [Decrees]
should indeed be vacated,” the magistrate invoked Federal
Rule of Civil Procedure 53 and appointed a special master to
oversee compliance within the Clerk’s Office.
    Along the way, the magistrate judge concluded that all ex-
isting plaintiffs continue to have Article III standing. The
magistrate likewise ruled that nothing about the Supreme
Court’s 2019 decision in Rucho v. Common Cause, 139 S. Ct.
2484, shows that continued enforcement of the Consent De-
crees presents a non-justiciable political question, or that the
time has come to vacate the Consent Decrees as to the Clerk.
8                                                   No. 20-1828

    The Clerk now appeals.
                               III
    We begin with two threshold questions of appellate juris-
diction. Most often our jurisdiction comes from 28 U.S.C.
§ 1291, which authorizes the courts of appeals to review the
“final decisions” of the district courts. But we also have juris-
diction to review narrow categories of interlocutory orders,
including those “granting, continuing, modifying, refusing or
dissolving injunctions, or refusing to dissolve or modify in-
junctions.” 28 U.S.C. § 1292(a)(1). Michael Shakman, the Vot-
ers Organization, and the other plaintiffs question our juris-
diction to review the magistrate judge’s decisions to appoint
a special master and to decline to vacate the Decrees. The
plaintiffs have it half right.
                               A
    We agree that we lack jurisdiction to review the magistrate
judge’s decision to appoint a special master. Enlisting the as-
sistance of a special master is a tool district courts may use to
help resolve ongoing disputes. The appointment does not ter-
minate the litigation, however, and is thus not a final judg-
ment appealable under § 1291. See Riley v. Kennedy, 553 U.S.
406, 419 (2008) (defining a final judgment as “one which ends
the litigation on the merits and leaves nothing for the court to
do”); see also Bogard v. Wright, 159 F.3d 1060, 1062 (7th Cir.
1998) (determining that the extension of a special master’s
term is not an appealable final judgment under § 1291). Nor
does § 1292(a)(1) provide us jurisdiction, as “[t]he appoint-
ment of a special master” is a procedural order, and “proce-
dural orders, though they often have the form of an
No. 20-1828                                                   9

injunction, are not classified as injunctions for purposes of
section 1292(a)(1).” Bogard, 159 F.3d at 1063.
    The Clerk invokes the Fifth Circuit’s 1979 decision in Gary
W. v. State of Louisiana, 601 F.2d 240, and urges a narrower
reading of Bogard, emphasizing that the district court there
only extended the term of a special master, whereas the mag-
istrate judge here appointed a master in the first instance. The
initial appointment here, the Clerk explains, reflects the mod-
ification of an injunction appealable under 28 U.S.C.
§ 1292(a)(1).
    While we see the distinction, it does not make a difference
in the circumstances before us. The appointment of a special
master did not amount to the modification of the Consent De-
crees, but instead reflected the magistrate judge’s invocation
of a procedural tool to help monitor the parties’ compliance
with the existing requirements of the Decrees. And while the
appointment order authorizes the special master to imple-
ment certain provisions of the Decrees (for example, the de-
velopment of the exempt position list), the substance of the
Decrees’ terms and conditions did not change. On these facts,
we see the special master acting only as an arm of the court to
help address “posttrial matters that cannot be effectively and
timely addressed” by the assigned judge. FED. R. CIV. P.
53(a)(1)(C).
   In so concluding, we do not rule-out that the appointment
of a special master in other facts and circumstances might
amount to a modification of a consent decree reviewable on
appeal. Here, however, we lack appellate jurisdiction to re-
view the magistrate’s decision to appoint a special master un-
der § 1292(a)(1).
10                                                  No. 20-1828

                               B
    But we do have jurisdiction to review the magistrate
judge’s decision denying the Clerk’s request to vacate the
Consent Decrees. See id. at 1064–65 (explaining that the denial
of a motion to modify a consent decree under Rule 60(b) is
“appealable under section 1292(a)(1)”).
    Shakman and the other plaintiffs emphasize that the Clerk
never filed a Rule 60(b)(5) motion before the magistrate. This
failure, they press, deprives us of appellate jurisdiction. While
mistaken in their ultimate conclusion, the plaintiffs are surely
right to criticize the Clerk for not invoking Rule 60(b) and
formally filing a motion seeking to vacate the 1972 and 1991
Consent Decrees. Rule 60(b)(5), by its terms, authorizes
district courts to provide relief from orders—including, as
applied here, consent decrees—where the prior judgment or
order has been satisfied or where prospective application is
no longer equitable. Rather than invoking Rule 60(b)(5) in its
brief in opposition to the plaintiffs’ request for supplemental
relief, the Clerk should have filed a formal motion under the
Rule. Not doing so created an entirely avoidable issue on
appeal. The rules of appellate jurisdiction are meant to apply
mechanically—not        loosely     or   casually—as       formal
applications make the exercise of jurisdiction more efficient
and predictable. Proper motions are preferred eight days a
week over the kind of functional, close-enough request the
Clerk saw as adequate here.
    The Clerk’s error does not deprive us of appellate jurisdic-
tion, however. The record is clear that the magistrate judge
understood and declined the Clerk’s request to vacate the
Consent Decrees. The Clerk and the plaintiffs structured their
arguments around Rule 60(b)(5), and the magistrate’s order
No. 20-1828                                                    11

concludes that the time has not “come for the [Decrees] to be
vacated as to the County Clerk under Rule 60(b)(5).” In so rul-
ing, the magistrate declined the Clerk’s request to vacate the
ongoing application of the Consent Decrees. Our jurisdiction
is therefore secure under § 1292(a)(1).
                               IV
    We come, then, to the magistrate judge’s decision to leave
the 1972 and 1991 Consent Decrees in place. Rule 60(b)(5) au-
thorizes the district court, “on motion and just terms,” to re-
lieve from a consent decree any party who demonstrates that
“a significant change in facts or law warrants revision of the
decree.” Rufo v. Inmates of Suffolk County Jail, 502 U.S. 367, 393
(1992). We review a denial of a Rule 60(b)(5) motion for an
abuse of discretion, adopting the court’s factual findings un-
less clearly erroneous. See Shakman v. City of Chicago, 426 F.3d
925, 932 (7th Cir. 2005); FED. R. CIV. P. 52(a)(6).
   The Clerk renews the same three positions it urged before
the magistrate. First, the law of Article III standing has devel-
oped since the entry of the Decrees and no plaintiff has stand-
ing to enforce their provisions today. Second, political patron-
age presents nonjusticiable political questions akin to the one
recognized by the Supreme Court in Rucho v. Common Cause.
Third, the magistrate judge misunderstood the Clerk’s alleged
violations, which are merely technical and not cause for con-
tinued enforcement. We disagree on all fronts.
                                A
   The magistrate judge did not abuse his discretion in deter-
mining that developments in the law of standing since 1971
did not warrant vacating the Consent Decrees. The Clerk is
correct that a Case or Controversy requires the existence, at
12                                                    No. 20-1828

all stages of litigation, of a plaintiff who has suffered an injury
in fact fairly traceable to the conduct of the Clerk and likely
redressable by continued enforcement. See Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560–61 (1992). Where the Clerk falls
short, though, is in demonstrating that, even though 50 years
have passed since entry of the 1972 Decree, there is no longer
any plaintiff with standing.
    In Shakman I, we determined that plaintiff Michael Shak-
man and his political supporters—as a putative class of can-
didates and voters—had standing to seek redress for patron-
age in government employment. See 435 F.2d at 269. Our
holding stemmed from the recognition that Shakman, unable
and unwilling to engage in patronage himself, operated at a
distinct disadvantage in the political sphere against incum-
bent candidates engaging in patronage practices. The 1972
Decree remains on the books and Shakman continues to press
for its enforcement. This appeal presents no occasion to revisit
our holding in Shakman I.
    The 1991 Decree governing hiring decisions requires a
more in-depth analysis, owing in part to our holding in Shak-
man II that candidate and voter plaintiffs lacked standing be-
cause they could not demonstrate that they suffered an injury
fairly traceable to municipal hiring practices. See 829 F.2d at
1397. But remember that candidates and voters are not the
only parties to the 1991 Decree. The Voters Organization
joined the case as a plaintiff in 1992, and the magistrate judge
determined that the Organization had associational standing
to sue on behalf of its members, one of whom is a current em-
ployee in the Clerk’s office. We agree.
  An association has standing to bring suit on behalf of its
members when any one of its members would have
No. 20-1828                                                   13

individual standing to sue, the interests involved are germane
to the organization’s purpose, and neither the claim nor re-
quested relief are of the type that would require individual
member participation. See Hunt v. Wash. State Apple Advert.
Comm’n, 432 U.S. 333, 343 (1977). The Voters Organization
meets each requirement.
     At least one member of the Voters Organization, George
Tserotas, presently works in the Clerk’s office. Tserotas is sub-
ject to a job rotation because, as Shakman and the other plain-
tiffs explained in their request for appointment of a special
master, he refuses to engage in political patronage. An em-
ployee who is subject to an adverse employment action be-
cause he refuses to endorse particular political views or sup-
port certain political candidates has suffered an injury re-
dressable by the Consent Decrees to which the Clerk remains
subject. See Elrod, 427 U.S. at 359–60. Put simply, Tserotas has
an interest in a workplace free of patronage and has sustained
or faced the threat of injury-in-fact. See Hunt, 432 U.S. at 343.
    The record also confirms that elimination of political
patronage—which the magistrate judge described as “a core
principle of the [Voters Organization] since at least 1971”—is
germane to the Voters Organization’s mission. We see no
error in this finding. See Anderson v. City of Bessemer City,
470 U.S. 564, 573 (1985). The Voters Organization focuses on
maintaining election transparency and integrity by opposing
solicitation of campaign contributions in public employment.
    Finally, Michael Shakman, the Voters Organization, and
the other plaintiffs sought injunctive relief and the appoint-
ment of a special master, neither of which requires proof of
individual damages or otherwise demands participation of
the Voters Organization’s members. See Hunt, 432 U.S. at 343.
14                                                   No. 20-1828

    The Clerk argues to the contrary, pointing out that the
magistrate judge did not approve the Voters Organization’s
request to amend the complaint and join as a plaintiff until
1992, the year after the 1991 Decree went into effect. A plaintiff
who was not a party at the time the 1991 Decree became ef-
fective, the Clerk continues, cannot have standing. Not so.
    The Voters Organization sought to join the litigation be-
fore the parties negotiated the 1991 Decree, and the magistrate
judge held the request in abeyance. As the magistrate recog-
nized, the Clerk was well aware that the Voters Organization
intended to join the case. Even more, the Clerk never objected
to the Voters Organization joining as a party. The 1991 Decree,
by its terms, may be enforced by “any party.” That the Voters
Organization joined the case in 1992 does not alter our con-
clusion that it is a party with standing to enforce the 1991 De-
cree.
                                B
   Even if standing presents no hurdle, the Clerk contends
that the 1972 and 1991 Decrees must be vacated because they
involve political questions not fit for resolution by a federal
court. As the Clerk sees it, amorphous and judicially unman-
ageable concepts of political equality inevitably govern our
review, and enforcement of the Consent Decrees is no longer
equitable under Rule 60(b)(5). We see things differently.
    The political question doctrine “identifies a class of ques-
tions that either are not amenable to judicial resolution be-
cause the relevant considerations are beyond the courts’ ca-
pacity to gather and weigh” or are committed by the Consti-
tution to the exclusive discretion of the legislative or executive
branches of government. Judge v. Quinn, 624 F.3d 352, 358 (7th
No. 20-1828                                                    15

Cir. 2010); see also Baker v. Carr, 369 U.S. 186, 217 (1962). In a
recent application of these principles in the context of partisan
gerrymandering, the Supreme Court explained that “[f]ederal
judges have no license to reallocate political power between
the two major political parties, with no plausible grant of au-
thority in the Constitution, and no legal standards to limit and
direct their decisions.” Rucho, 139 S. Ct. at 2507.
    The Clerk contends that the issues presented by the 1972
and 1991 Consent Decrees are analogous to those presented
in Rucho. That analogy is flawed. In contrast to Rucho, both the
legal right and applicable standard here are evident and judi-
cially manageable. The Consent Decrees guard the freedom of
association protected by the First Amendment. See Elrod,
427 U.S. at 355 (“The cost of the practice of patronage is the
restraint it places on freedoms of belief and association.”). An
imposition on that freedom must be “narrowly tailored to fur-
ther vital government interests.” Rutan, 497 U.S. at 74. The
magistrate judge did not abuse his discretion in concluding
that ongoing enforcement of the Consent Decrees does not
present nonjusticiable political questions.
                                C
     A significant change in factual conditions may also war-
rant modification of a consent decree. See Rufo, 502 U.S. at 384.
If a party complied in good faith and made a reasonable effort
to conform its conduct, vacating a consent decree may be ap-
propriate. But the magistrate judge found no such effort or
record of compliance by the Clerk. To the contrary, the mag-
istrate determined that the Clerk’s ongoing violations reflect
the precise political patronage the Consent Decrees seek to
end. Here, too, we see no clear error in the magistrate’s factual
findings.
16                                                 No. 20-1828

    Take, for example, the provision in the 1991 Decree that
lists which designated political positions within the Clerk’s
office may be filled without judicial oversight. The 1991
Decree authorizes changes to that list only with court
approval. But the Clerk—without the magistrate’s
approval—unilaterally amended the list to include positions
not otherwise exempt under the 1991 Decree. The magistrate
reasonably concluded that the Clerk’s doing so undermined
the purpose of the exempt list: ensuring that political activity
is considered in hiring only when politics are central to the
potential employee’s day-to-day work.
    The Clerk’s second violation is as straightforward as the
first. The magistrate judge found that the Clerk violated the
1991 Decree by hiring employees for non-exempt positions
without first providing public notice of open positions. This
conduct allowed the Clerk to hire employees behind the
scenes, away from the public accountability and oversight
contemplated by the 1991 Decree. We see no error in the mag-
istrate’s finding that the Clerk “without question” violated
this “unequivocal mandate.”
    The magistrate also doubted the Clerk’s proffered
justifications for its policy of rotating supervisors between
offices, which seemed “calculated to maximize” the negative
impact on employees. The magistrate found that the Clerk
failed to offer evidence supporting its rationale for
implementing the rotation practice, and underscored that
employees exempted from the rotational requirement were
politically well-connected. The magistrate underscored its
“concern that the ill-fated rotation policy for supervisors”
likely violated the 1972 Decree.
No. 20-1828                                                  17

    Each of the magistrate’s determinations is rooted in evi-
dence gathered over several days of hearings. The magistrate
heard testimony from employees and supervisors and ac-
cepted over 100 exhibits into evidence. And it explained its
rationale in a thorough 40-plus page opinion. The violations
chronicled by the magistrate make clear that the Clerk of
Cook County failed to demonstrate its compliance with the
Consent Decrees. The magistrate did not abuse his discretion
in denying the Clerk’s motion to vacate the 1972 and 1991 De-
crees under Rule 60(b)(5).
                               V
    Do not let today’s result cloud the grave federalism con-
cerns we have with the fact that the Clerk of Cook County has
been under the thumb of a federal consent decree for the last
50 years. Such entrenched federal oversight should have
raised red flags long ago.
     As best we can tell from the more than 7,000 entries on the
federal docket, the past 30 to 40 years have been defined by
little more than the Clerk filing quarterly status reports. Our
brief sampling of the reports shows that they followed the
same template and over time seemed to take on a rote charac-
ter. The docket contains few accompanying and responsive
filings addressing the Clerk’s compliance with the Consent
Decrees and even fewer by the court. It is no exaggeration to
say the Clerk’s case has remained a fixture on the federal
docket for over half a century.
    Such stagnation is intolerable. Any federal consent decree
is a very serious matter, and “[w]hatever may be the life ex-
pectancy of federal consent decrees, respect for the principle
of separation of powers suggests that decrees imposing
18                                                   No. 20-1828

obligations upon state institutions normally should be en-
forceable no longer than the need for them.” Kindred v. Duck-
worth, 9 F.3d 638, 644 (7th Cir. 1993). Our federal structure, in-
cluding the Article III Case or Controversy requirement, does
not contemplate federal courts putting units of state or local
government under what amount to static and permanent con-
sent decrees. See Frew v. Hawkins, 540 U.S. 431, 442 (2004) (em-
phasizing the need to preserve the delicate balance between
state and federal authority in the administration of consent
decrees); Horne v. Flores, 557 U.S. 433, 448 (2009) (“[I]nstitu-
tional reform injunctions often raise sensitive federalism con-
cerns.”). Federal injunctions interfere with local control over
local decision making, and, in turn, local democracy does not
work as our federal constitutional design envisions.
    Federal courts, of course, remain open to adjudicate dis-
putes between adverse parties and to remedy constitutional
violations, including through the imposition of money dam-
age awards. See, e.g., 42 U.S.C. § 1983; see also City of Los An-
geles v. Lyons, 461 U.S. 95, 113 (1983) (explaining that even
where a federal court does not or cannot award injunctive re-
lief, a plaintiff who “has suffered an injury barred by the Fed-
eral Constitution” will have “a remedy for damages under
§ 1983”). But federal courts are not here to oversee and moni-
tor the hiring practices of municipal government for decades
on end. See Horne, 557 U.S. at 450 (“If a federal consent decree
is not limited to reasonable and necessary implementations of
federal law, it may improperly deprive future officials of their
designated legislative and executive powers.” (quotation and
brackets omitted)).
   Over time, the Shakman Decrees have found a home on
the docket of judge after judge in the Dirksen Courthouse. In
No. 20-1828                                                  19

April 2020, the then-assigned magistrate judge determined
that the objects of the Shakman Decrees have not been ob-
tained as to the Clerk of Cook County. Today’s decision does
not upset that conclusion. But we trust—and expect—that the
violations identified by the magistrate will be remedied with
appropriate speed, and that, moving forward, all parties will
work together to ensure swift compliance. It is time to get
these cases off the federal docket, and all indications are that
the newly assigned district judge shares the same objective.
    For these reasons, we DISMISS the appeal of the magis-
trate judge’s appointment of a special master for lack of juris-
diction, and we otherwise AFFIRM.